                Case 3:20-cv-05910-LB Document 68-2 Filed 09/24/20 Page 1 of 2




 1                             IN THE UNITED STATES DISTRICT COURT
 2                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
     __________________________________________
 3
                                                )
 4   U.S. WECHAT USERS ALLIANCE, et al.,        )
                                                )
 5           Plaintiffs,                        )
                                                )
 6
                           v.                   )   Case No. 3:20-cv-05910-LB
 7                                              )
     DONALD J. TRUMP, President of the United   )
 8   States, and WILBUR ROSS, Secretary of      )
     Commerce,                                  )
 9
                                                )
10           Defendants.                        )
                                                )
11
                                               [PROPOSED] ORDER
12
             This matter comes before the Court on Defendants’ Motion to Stay Preliminary
13
     Injunction Pending Appeal and Notice of Certain Record Materials. Upon consideration of
14
     Defendants’ motion and the entire record herein, it is hereby
15
             ORDERED, that Defendants’ motion is GRANTED. It is further
16
17
            ORDERED, that the Court’s Order Granting Motion for Preliminary Injunction, ECF
18
             No. 59, is hereby STAYED in its entirety pending any appeal to the Ninth Circuit, and
19
             any further appeal to the Supreme Court; [or]
20
21
            ORDERED that the Court’s Order Granting Motion for Preliminary Injunction, ECF No.
22
     59, is hereby MODIFIED. Defendants may implement and enforce Paragraph 1 of the
23
     Identification of Prohibited Transactions, which prohibits any provision of services to distribute
24
     or maintain the WeChat mobile application, constituent code, or mobile application updates
25
     through an online mobile application store, or any online marketplace where mobile users within
26
     the land or maritime borders of the United States and its territories may download or update
27
     applications for use on their mobile devices.
28

     U.S. WeChat Users Alliance, et al. v. Trump, et al., Case No. 3:20-cv-05910-LB
     Proposed Order                                                                             1
                Case 3:20-cv-05910-LB Document 68-2 Filed 09/24/20 Page 2 of 2




 1
 2           IT IS SO ORDERED.
 3
     Date:_________________________                                       ______________________________
 4                                                                        LAUREL BEELER
                                                                          United States Magistrate Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     U.S. WeChat Users Alliance, et al. v. Trump, et al., Case No. 3:20-cv-05910-LB
     Proposed Order                                                                              2
